COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
IN THE INTEREST OF                                                No. 08-13-00284-CV
                                                §
A.U., G.U., AND F.U.,                                               Appeal from the
                                                §
ADULT CHILDREN.                                                   388th District Court
                                                §
                                                                of El Paso County, Texas
                                                §
                                                                  (TC# 2003CM2325)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Juan Uribe, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(2) because the parties have entered into an agreement

which has resolved all matters in controversy between them. We grant the motion and dismiss

the appeal. Costs of the appeal are taxed against Appellant. TEX.R.APP.P. 42.1(d).



                                            GUADALUPE RIVERA, Justice
August 27, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.